Order entered September 26, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00923-CV

                            IN THE INTEREST OF T.A.F., A Child

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-06-19041

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated July 18, 2014, we notified

the Dallas County District Clerk that the clerk’s record was overdue and directed the Dallas

County District Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has

not been filed and we have not received any correspondence from the Dallas County District

Clerk’s office regarding the status of the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record or

written verification that appellant has not been found indigent and has not paid for the record

within TEN DAYS of the date of this order. We notify appellant that if we receive verification

he is not indigent and has not paid for the record, we will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 37.3(b).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Gary Fitzsimmons, Dallas County District Clerk and to all parties.




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE